[exhibit105loanagreement002.gif] [exhibit105loanagreement002.gif]





[exhibit105loanagreement004.gif] [exhibit105loanagreement004.gif]





[exhibit105loanagreement006.gif] [exhibit105loanagreement006.gif]





[exhibit105loanagreement008.gif] [exhibit105loanagreement008.gif]





[exhibit105loanagreement010.gif] [exhibit105loanagreement010.gif]





[exhibit105loanagreement012.gif] [exhibit105loanagreement012.gif]





[exhibit105loanagreement014.gif] [exhibit105loanagreement014.gif]





[exhibit105loanagreement016.gif] [exhibit105loanagreement016.gif]





[exhibit105loanagreement018.gif] [exhibit105loanagreement018.gif]





[exhibit105loanagreement020.gif] [exhibit105loanagreement020.gif]





[exhibit105loanagreement022.gif] [exhibit105loanagreement022.gif]





[exhibit105loanagreement024.gif] [exhibit105loanagreement024.gif]





[exhibit105loanagreement026.gif] [exhibit105loanagreement026.gif]





[exhibit105loanagreement028.gif] [exhibit105loanagreement028.gif]





[exhibit105loanagreement030.gif] [exhibit105loanagreement030.gif]





[exhibit105loanagreement032.gif] [exhibit105loanagreement032.gif]





[exhibit105loanagreement034.gif] [exhibit105loanagreement034.gif]





[exhibit105loanagreement036.gif] [exhibit105loanagreement036.gif]





[exhibit105loanagreement038.gif] [exhibit105loanagreement038.gif]





[exhibit105loanagreement040.gif] [exhibit105loanagreement040.gif]





[exhibit105loanagreement042.gif] [exhibit105loanagreement042.gif]





[exhibit105loanagreement044.gif] [exhibit105loanagreement044.gif]





[exhibit105loanagreement046.gif] [exhibit105loanagreement046.gif]





[exhibit105loanagreement048.gif] [exhibit105loanagreement048.gif]





[exhibit105loanagreement050.gif] [exhibit105loanagreement050.gif]





[exhibit105loanagreement052.gif] [exhibit105loanagreement052.gif]





[exhibit105loanagreement054.gif] [exhibit105loanagreement054.gif]





[exhibit105loanagreement056.gif] [exhibit105loanagreement056.gif]





[exhibit105loanagreement058.gif] [exhibit105loanagreement058.gif]





[exhibit105loanagreement060.gif] [exhibit105loanagreement060.gif]





[exhibit105loanagreement062.gif] [exhibit105loanagreement062.gif]





[exhibit105loanagreement064.gif] [exhibit105loanagreement064.gif]





[exhibit105loanagreement066.gif] [exhibit105loanagreement066.gif]





[exhibit105loanagreement068.gif] [exhibit105loanagreement068.gif]





[exhibit105loanagreement070.gif] [exhibit105loanagreement070.gif]





[exhibit105loanagreement072.gif] [exhibit105loanagreement072.gif]





[exhibit105loanagreement074.gif] [exhibit105loanagreement074.gif]





[exhibit105loanagreement076.gif] [exhibit105loanagreement076.gif]





[exhibit105loanagreement078.gif] [exhibit105loanagreement078.gif]





[exhibit105loanagreement080.gif] [exhibit105loanagreement080.gif]





[exhibit105loanagreement082.gif] [exhibit105loanagreement082.gif]





[exhibit105loanagreement084.gif] [exhibit105loanagreement084.gif]





[exhibit105loanagreement086.gif] [exhibit105loanagreement086.gif]





[exhibit105loanagreement088.gif] [exhibit105loanagreement088.gif]



